UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7627



HARRY E. WALKUP, JR.,

                                           Petitioner - Appellant,

          versus


WILLIAM HAINES, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-04-1283)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry E. Walkup, Jr., Appellant Pro Se.     Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harry E. Walkup, Jr., filed a 28 U.S.C. § 2254 (2000)

petition challenging his West Virginia state court convictions. He

seeks to appeal the district court’s order adopting the magistrate

judge’s   recommendation   and   denying   Walkup’s   motion   to   excuse

exhaustion of state court remedies, granting Respondent’s motion to

dismiss with respect to Walkup’s motion to excuse exhaustion, and

giving Walkup twenty days to file an amended § 2254 petition

containing only exhausted claims or to withdraw his § 2254 petition

in its entirety.*   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Walkup seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.          Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




     *
      The district court entered its order on September 30, 2005.
Walkup has neither filed an amended § 2254 petition nor withdrawn
his § 2254 petition, and no final order has been issued.

                                 - 2 -